Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
 
Status of Claims
This office action for the 15/014138 application is in response to the communications filed December 15, 2020.
Claims 1 and 11 were amended December 15, 2020. 
Claims 1-20 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (US 2012/0244886; herein referred to as Blom) in view of Amarasingham et al. (US 2014/0074509; herein referred to as Amarasingham) in further view of Meralli (US 2013/0103413).
As per claim 1, 
Blom teaches (a) a smart phone for use by said medical patient, (b) an auxiliary communication device for use by said designated third person and (c) a system server in communication with said smart phone via a first communication link and in communication with said auxiliary communication device via a second communication Paragraphs [0027]-[0036] and Figure 1 of Blom. The teaching describes a communication network that includes a plurality of user equipment that connects an “nth” number of users to a disease tracking and alerts platform. One such device can be a smart phone used by a medical patient that is connected to a system server via a first communication link. The server then connects an auxiliary communication device for use by a third person via a second communication link.)
Blom further teaches (d) a language processor in communication with said system server, including, i. a lexicon of normal human communications, and ii. an enhanced lexicon specific to SMS communications, (Paragraph [0057] of Blom. The teaching describes that a disease tracking and alert system analyzes patient messages such as normal communication and SMS communication using a predetermined compatible manner. Such a compatible manner would have a lexicon of normal and SMS specific lexicography that can make the messages understood by the disease tracking and alert platform.)  
Blom further teaches further teaches (f) said system server being configured to monitor for a predefined abnormal condition, and upon detecting said predefined abnormal condition notify a trained, human operator with said system server then configured to allow said trained human operator to then replace said language processor in communicating with said user via said system server and said first communication link using SMS-based natural language generated by said trained human operator. (Paragraphs [0030]-[0032] and [0045] of Blom. The teaching describes providing an alert that a predefined abnormal condition had been identified a response from user equipment can be rendered through SMS messaging.)
Blom further teaches (g) wherein upon detection of said abnormal condition said system server also provides a trained human operator contextual information including recent SMS messages exchanged with said user and said user’s history, so that said trained Paragraphs [0030]-[0032] and [0045] of Blom. The teaching describes providing an alert that a predefined abnormal condition had been identified a response from user equipment can be rendered through SMS messaging. The teaching also describes “the disease tracking and alert platform 103 can then disseminate the analysis or alert information derived from the analysis to UEs 101. According to certain embodiments, the alert information is provided along with other messages that are destined to the users. In effect, the alert is “piggybacked” onto messages that are already being transmitted to the users without having to generate a separate, distinct message” which gives the trained human operator proper context.)
Blom does not explicitly teach a language processor in communication with said system server, including said language processor being configured to receive natural language SMS-based inputs from said human user and convert them to a code-readable format, and said language processor being configured to receive code-readable messages and convert them into SMS-based natural language or said system server being configured to receive SMS-based natural language inputs from said user, use said language processor to convert said natural language inputs to said code-readable format, process said inputs in said code-readable format, use said language processor to format an SMS-based natural language response, and transmit said response over said first communication link.
However Amarasingham teaches (d) a language processor in communication with said system server, including, iii. said language processor being configured to receive natural language SMS-based inputs from said human user and convert them to a code-readable format and iv. said language processor being configured to receive code-readable messages and convert them into SMS-based natural language. (Paragraphs [0034]-[0039] of Amarasingham. The teaching describes a natural language processor used in 
Amarasingham further teaches e. said system server being configured to receive SMS-based natural language inputs from said user, use said language processor to convert said natural language inputs to said code-readable format, process said inputs in said code-readable format, use said language processor to format an SMS-based natural language response, and transmit said response over said first communication link; (Paragraph [0034] of Amarasingham. The teaching describes that in response to input, such as an unstructured non-clinical data input like SMS-based natural language, the system can send text messages, such as a text message formatted in SMS, to the patient via the first communication link.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Blom, the natural language processor of Amarasingham. Both Blom and Amarasingham are directed to the same field of medical interpretation of data elements so it is reasonable to say that one of ordinary skill in the art could have combined these teachings. Paragraph [0046] of Amarasingham teaches that this disease/risk logic module that includes the natural language processor improves the accuracy in predicting a medical outcome. One of ordinary skill in the art would have added to the teaching of Blom, the teaching of Amarasingham based on this incentive without yielding unexpected results. 
The combined teaching of Blom and Amarasingham does not explicitly disclose said language processor being configured to automatically generate natural language queries 
However Meralli teaches a language processor being configured to automatically generate natural language queries which are sent to said medical patient by SMS communication, wherein said natural language queries are configured to prompt an input from said medical patient. (Paragraph [0217] and Figure 29 of Meralli. The teaching describes a system that sends questions to a patient to obtain their health information. The communication is sent though via SMS communication to the patient and the patient is prompted to enter medical information back to the system through SMS communication. Here the language processor is understood as the system 650, the natural language queries are considered as the questions 655 and input from the medical patient is considered as the medical information 645 of Meralli.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Blom and Amarasingham, the SMS prompt teachings of Meralli. Both the combined teaching of Blom and Amarasingham and Meralli are directed to the same field of medical SMS communication techniques. All of the claimed features exist in the prior art though in separate references. Each of the references would perform in the same way combined as they would separately. Accordingly it would have been obvious to combine known techniques in the field in the effort to try to make an improved system. One of ordinary skill in the art would have added to the combined teaching of Blom and Amarasingham based on this rationale without yielding unexpected results. 
As per claim 2, 
The combined teaching of Blom, Amarasingham and Meralli teaches the limitations of claim 1. 
Blom further teaches wherein upon said detection of said predefined abnormal condition said system server is configured to notify said designated third person via said second communication link. (Paragraph [0030] of Blom. The teaching describes that when an abnormal condition is detected a designated user is notified of such condition.)
As per claim 3, 
The combined teaching of Blom, Amarasingham and Meralli teaches the limitations of claim 1.
Blom further teaches wherein said system server is also configured to create a daily summary of communications with said patient. (Paragraphs [0076]-[0078] of Blom. The teaching describes sending out daily summaries of the communications sent about a particular condition that is being monitored. This summary would be received by the device used by a patient.)
As per claim 4, 
The combined teaching of Blom, Amarasingham and Meralli teaches the limitations of claim 3.
Blom further teaches wherein said system server is configured to transmit said daily summary to said designated third person. (Paragraphs [0076]-[0078] of Blom. The teaching describes sending out daily summaries of the communications sent about a particular condition that is being monitored. This summary would be received by the device used by a designated third person.)
As per claim 5, 
The combined teaching of Blom, Amarasingham and Meralli teaches the limitations of claim 1.
Blom further teaches wherein said system server is configured to initiate communication with said patient using said SMS-based natural language. (Paragraph [0053] of Blom. 
As per claim 6, 
The combined teaching of Blom, Amarasingham and Meralli teaches the limitations of claim 5.
Blom further teaches wherein said communication is initiated at a particular time of day. (Paragraph [0053] of Blom. The teaching describes the analysis module 305 initiates delivering of the disease information and/or analysis to the users. The analysis module 305 can map the user's home location to geographic locations associated with health centers. Then, when an alert for that geographic location is generated by the analysis module 305, the analysis module 305 initiates transmission (e.g., via an SMS, a message, an e-mail, an interactive web application, etc.) of the alert to the UE 101 of the user. The particular time of day is interpreted here as when the alert for the geographic location is generated.)  
As per claim 7, 
The combined teaching of Blom, Amarasingham and Meralli the limitations of claim 6.
The combined teaching of Blom and Amarasingham further teaches wherein said communication is initiated according to said patient's medication schedule (Paragraphs [0053] of Blom and [0032] of Amarasingham. We have already established that paragraph [0053] of Blom teaches wherein said communication is initiated at a particular time of day. Paragraph [0032] of Amarasingham teaches that text messages can be 
As per claim 8, 
The combined teaching of Blom, Amarasingham and Meralli teaches the limitations of claim 1.
Blom further teaches wherein said first communication link is a cellular phone link. (Paragraphs [0027]-[0036] of Blom. The teaching describes a communication network that includes a plurality of user equipment that connects an “nth” number of users to a disease tracking and alerts platform. One such device can be a smart phone used by a medical patient that is connected to a system server via a first communication link. The server then connects an auxiliary communication device for use by a third person via a second communication link. The first communication link may be any local area network (LAN), metropolitan area network (MAN), wide area network (WAN), a public data network (e.g., the Internet), or any other suitable packet-switched network, such as a commercially owned, proprietary packet-switched network, e.g., a proprietary cable or fiber-optic network. In addition, the wireless network may be, for example, a cellular network and may employ various technologies including enhanced data rates for global evolution (EDGE), general packet radio service (GPRS), global system for mobile communications (GSM), Internet protocol multimedia subsystem (IMS), universal mobile telecommunications system (UMTS), etc., as well as any other suitable wireless medium, e.g., microwave access (WiMAX), Long Term Evolution (LTE) networks, code division multiple access (CDMA), wideband code division multiple access (WCDMA), wireless fidelity (WiFi), satellite, mobile ad-hoc network (MANET), and the like.) 
As per claim 9, 
The combined teaching of Blom, Amarasingham and Meralli teaches the limitations of claim 1.
Blom further teaches wherein said first communication link is a WiFi link. (Paragraphs [0027]-[0036] of Blom. The teaching describes a communication network that includes a plurality of user equipment that connects an “nth” number of users to a disease tracking and alerts platform. One such device can be a smart phone used by a medical patient that is connected to a system server via a first communication link. The server then connects an auxiliary communication device for use by a third person via a second communication link. The first communication link may be any local area network (LAN), metropolitan area network (MAN), wide area network (WAN), a public data network (e.g., the Internet), or any other suitable packet-switched network, such as a commercially owned, proprietary packet-switched network, e.g., a proprietary cable or fiber-optic network. In addition, the wireless network may be, for example, a cellular network and may employ various technologies including enhanced data rates for global evolution (EDGE), general packet radio service (GPRS), global system for mobile communications (GSM), Internet protocol multimedia subsystem (IMS), universal mobile telecommunications system (UMTS), etc., as well as any other suitable wireless medium, e.g., microwave access (WiMAX), Long Term Evolution (LTE) networks, code division multiple access (CDMA), wideband code division multiple access (WCDMA), wireless fidelity (WiFi), satellite, mobile ad-hoc network (MANET), and the like.)
As per claim 10, 
The combined teaching of Blom, Amarasingham and Meralli teaches the limitations of claim 1.
Amarasingham teaches wherein said natural language processor includes decision trees configured to determine a meaning for said SMS-based natural language inputs. Paragraphs [0034]-[0039] of Amarasingham. The teaching describes using a natural language processor to have a machine understand data. Decision trees in this regard are inherent to natural language processors like the one seen in Amarasingham. As such decision trees configured to determine a meaning for said SMS-based natural language inputs when used in the combined teaching of Blom and Amarasingham is inherent.) 
As per claim 11, 
Claim 11 is substantially similar to claim 1. As such claim 11 is rejected for the same reasons as claim 1. 
As per claim 12, 
Claim 12 is substantially similar to claim 2. As such claim 12 is rejected for the same reasons as claim 2.
As per claim 13,
Claim 13 is substantially similar to claim 3. As such claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. As such claim 14 is rejected for the same reasons as claim 4.
As per claim 15, 
Claim 15 is substantially similar to claim 5. As such claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 6. As such claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. As such claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. As such claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. As such claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. As such claim 20 is rejected for the same reasons as claim 10.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered. 
Applicant’s arguments pertaining to prior art rejections are rendered moot in light of the new combination of references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626